983 So.2d 1279 (2008)
Janice C. JOHNSON and William O. Johnson, Individually and on Behalf of Their Minor Children, William Evan Johnson, II, George F. Johnson and Yvonne F. Frederick
v.
STATE of Louisiana Through the DEPARTMENT OF TRANSPORTATION & DEVELOPMENT and United States Fidelity and Guaranty Company.
No. 2008-C-0904.
Supreme Court of Louisiana.
June 20, 2008.
In re Louisiana State of, Through the Department of Transportation & Development;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of St. Tammany, 22nd Judicial District Court Div. C, No. 97-12565; to the Court of Appeal, First Circuit, No. 2007-CA-1505.
Denied.
VICTORY, J., would grant.